 -STANDARD OIL COMPANY OF CALIFORNIA477In the past, we have directed separate elections for technical andclerical employees in a decertification proceeding despite a historyof collective bargaining on an overall basis.'This was donein con-_formity with the Board's policy of not including technical employeesin such unit if no objection was raised to such inclusion.Recently,however, the Board has reexamined the issue of the appropriate unitin decertification proceedings and has come to the conclusion that indecertification elections the existing bargaining unit alone is the ap-propriate unitsWe, therefore, find that the overall unit heretoforecertified and bargained for by the parties, is here appropriate.'The following employees of the Employer's Richmond, California,refinery, constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act:All office and clerical employees on the classified payroll and alltechnical employees on the classified technical service payroll, includ-ing any helpers or assistants on the classified operatingand main-tenance payrollassignedfull time to assist such technical employees,in the manufacturing, purchase, and stores and motor transport de-partments at the Richmond Refinery, but excluding all employeesrepresented by other labor organizations, employees having access toconfidential labor relations matters, all employees of the industrialrelations division of the manufacturing department, all confidential-secretaries,guards, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]--'American smelting and Refining Company,80 NLRB 68,71; Standard Oil Companyof California,20-RD-90 issued December 8,1953(not reportedin printed volumes ofBoard Decisionsand Orders).a Campbell Soap Company,111 NLRB 254.7 Any participantin the electiondirectedherein,may, within10 days, upon its requestto and approvalthereof bythe RegionalDirector,have its name removed from the ballot.Standard Oil Company of California and California ExplorationCompany1andHomer E. Norton,PetitionerandIndependentUnion of PetroleumWorkers (Unaffiliated).Case No. 20-RD-138.August 5,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David E. Davis, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed?1The name of the Employer was amended at the hearing as indicated herein.2 The hearing officer referred to. the Board the question whether an outside union,Inter-nationaI Union of Operating Engineers,AFL, could intervene in this proceeding.As therecord shows that the Engineers made no showing of interest in the unit sought to bedecertified,their intervention is denied in accordance with well-established Board prin-ciples.-Cf.StandardOilCompany of California,113 NLRB 475.Member Rodgers joinsin the denial of intervention herein for reasons stated in his footnote dissent in the afore-mentioned case.113 NLRB No. 54. 478DECISIONS OF `NATIONALLABOR RELATIONS -BOARDUpon the entire record in the'case; the Board finds : , - - -1:The Employer is'engaged ii commerce within themeaning of the'National Labor Relations Act.2.The, Petitioner, an employee of the 'Employer,assertsthat theIntervenor, Independent Union of Petroleum Workers (unaffiliated):hereinafter referred to as the Union, is no longer the , bargaining_repre ;sentative as defined in Section 9 (a), of the Act, of the employees desig-)nated ' in the petition.The Union is the certified and currently'recognized, bargaining representative of the employee's in' the unit'designated herein.3.A question affecting commerce exists -concerning the representa-,tion of certain, employees of the Employer within the,meaning 'ofSection 9 (c) (1) and Section -2 (6) and (7) of the Act.4.The appropriate unitIn, accordance. with the agreement3 of the parties we find. that the.following employees constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9 (b) of the Act:All technical employees of the Employers, Standard Oil Companyof California and California Exploration Company at 200 and 225'Bush Street, :San Francisco, California, including draftsmen,- de--signers,photoreproduction employees, and technical assistants but ex-cluding the designer in the marine department, guards, and allsupervisors as defined in the Act.-[Text of Direction of Election omitted from publication.]8 The parties stipulated that the appropriate unit is exactly the same unit as unit 'Bin Case No.20-RD-90,issued December 8, 1953(not reported in printed volumes of BoardDecisions and Orders).-The ,Pacific Telephone and Telegraph Company and Bell Tele-phoneCompanyof NevadaandOrder of Repeatermen and TollTestboardmen,Local. Union 1011,International Brotherhoodof ElectricalWorkers, AFLandCommunications Workers, ofAmerica,CIO, Partyto the ContractThe Pacific Telephone and Telegraph CompanyandOrder ofRepeatermen and Toll Testboardmen,Local Union 1011,Inter-national Brotherhood of ElectricalWorkers, AFL ,The' Pacific Telephone and Telegraph CompanyandOrder. offRepeatermen and Toll Testboardmen,Local Union1011,Inter-national Brotherhood of ElectricalWorkers, AFL.Cases Nos.20-CA-958, 2O-CA-961, and 20-CA-962. August 9, 1955,DECISION WAND ORDEROn January, ,14, 1955, Trial Examiner Herman' Marx issued, hisIntermediate Report in the above-entitled proceeding, finding: that113NLRBNo.60.".J"'-12